Appeal by the defendant from a resentence of the Supreme Court, Queens County (Kron, J.), imposed June 26, 2008, which, upon his conviction of assault in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a weapon in the fourth degree (two counts), after a nonjuiy trial, imposed a period of postrelease supervision of five years in addition to the determinate term of imprisonment previously imposed on June 13, 2001, for his conviction of assault in the second degree.